 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
          THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of March 22, 2007 (this “Amendment”), to the Existing Credit Agreement (as
defined below) is made by CHAMPION HOME BUILDERS CO., a Michigan corporation
(the “Borrower”), certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in, Article I below) and,
solely for purposes of Article V, each Obligor (other than the Borrower)
signatory hereto.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Lenders and Credit Suisse, Cayman Islands
Branch, as the Administrative Agent, are all parties to the Amended and Restated
Credit Agreement, dated as of April 7, 2006 (as amended or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”, and as amended by
this Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”);
          WHEREAS, the Borrower has requested that the Lenders amend certain
provisions of the Existing Credit Agreement and the Lenders are willing, on the
terms and subject to the conditions hereinafter set forth, to modify the
Existing Credit Agreement as set forth below;
          NOW, THEREFORE, the parties hereto hereby covenant and agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Certain Definitions. The following terms when used in
this Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
          “Amendment” is defined in the preamble.
          “Borrower” is defined in the preamble.
          “Credit Agreement” is defined in the first recital.
          “Existing Credit Agreement” is defined in the first recital.
          “First Amendment Effective Date” is defined in Article III.

 



--------------------------------------------------------------------------------



 



          SECTION 1.2. Other Definitions. Terms for which meanings are provided
in the Existing Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
          Effective on (and subject to the occurrence of) the First Amendment
Effective Date, the provisions of the Existing Credit Agreement referred to
below are hereby amended in accordance with this Article II. Except as expressly
so amended, the Existing Credit Agreement shall continue in full force and
effect in accordance with its terms.
          SECTION 2.1. Amendment to Section 1.1. Section 1.1 of the Existing
Credit Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:
          “First Amendment” means the First Amendment to Amended and Restated
Credit Agreement, dated as of March [22], 2007, among the Borrower and the
Lenders party thereto.
          “First Amendment Effective Date” means the First Amendment Effective
Date as that term is defined in Article III of the First Amendment.
          SECTION 2.2. Amendment to Section 8.4.
               (a) Clause (a) of Section 8.4 of the Existing Credit Agreement is
hereby amended by deleting the third row of the table set forth therein and
inserting the following rows in lieu thereof:

     
The first Fiscal Quarter of 2007
  5.00:1
 
   
The second and third Fiscal Quarters of 2007
  3.25:1

               (b) Clause (b) of Section 8.4 of the Existing Credit Agreement is
hereby amended by inserting the following proviso at the end thereof:
“; provided that, as of the last day of the first Fiscal Quarter of 2007 only,
the Parent and the Borrower will not permit the Interest Coverage Ratio to be
less than 2.25:1”.
ARTICLE III
CONDITIONS TO EFFECTIVENESS

2



--------------------------------------------------------------------------------



 



          This Amendment and the amendments contained herein shall become
effective on the date (the “First Amendment Effective Date”) when each of the
conditions set forth in this Article III shall have been fulfilled to the
satisfaction of the Administrative Agent.
          SECTION 3.1. Counterparts. The Administrative Agent shall have
received counterparts hereof executed on behalf of the Borrower, each other
Obligor, and the Required Lenders.
          SECTION 3.2. Amendment Fee. The Administrative Agent shall have
received for the account of each Lender (that has delivered its signature page
in a manner and before the time set forth below), an amendment fee in an amount
equal to 0.10% of the sum of (i) the outstanding principal amount of Loans owing
to such Lender on the First Amendment Effective Date and, if applicable, such
Lender’s Synthetic Deposit Amount on the First Amendment Effective Date plus
(ii) such Lender’s Revolving Loan Percentage of the unused portion of the
Revolving Loan Commitment Amount (excluding outstanding Revolving Letter of
Credit Outstandings) on the First Amendment Effective Date, but payable only to
each such Lender that has delivered (including by way of facsimile or other
electronic transmission) its executed signature page to this Amendment to the
attention of Jennifer Park at Mayer, Brown, Rowe & Maw, 1675 Broadway, New York,
New York 10019, facsimile number: (212) 849-5904, at or prior to 5:00 p.m. (New
York time) on March 22, 2007.
          SECTION 3.3. Costs and Expenses, etc. The Administrative Agent shall
have received for the account of each Lender, all fees, costs and expenses due
and payable pursuant to Sections 3.3 and 12.3 of the Existing Credit Agreement,
if then invoiced.
          SECTION 3.4. Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          To induce the Lenders to enter into this Amendment, the Borrower
represents and warrants to the Lenders as set forth below.
          SECTION 4.1. Validity, etc. This Amendment constitutes the legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

3



--------------------------------------------------------------------------------



 



          SECTION 4.2. Representations and Warranties, etc. Both before and
after giving effect to this Amendment, the statements set forth in clauses
(a) and (b) of Section 5.3.1 of the Existing Credit Agreement are true and
correct.
ARTICLE V
REAFFIRMATION
          SECTION 5.1. Guarantees, Security Interest, etc. Each Obligor (other
than the Borrower) hereby reaffirms, as of the First Amendment Effective Date,
that immediately after giving effect to the Amendment (a) the covenants and
agreements made by such Obligor contained in each Loan Document to which it is a
party, (b) with respect to each Obligor party to a Guaranty, its guarantee of
payment of the Obligations pursuant to such Guaranty and (c) with respect to
each Obligor party to the Pledge and Security Agreement or a Mortgage, its
pledges and other grants of Liens in respect of the Obligations pursuant to any
such Loan Document, in each case, as such covenants, agreements and other
provisions may be modified by this Amendment.
          SECTION 5.2. Validity, etc. Each Obligor (other than the Borrower)
hereby represents and warrants, as of the First Amendment Effective Date, that
immediately after giving effect to the Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable), to which it is a party
continues to be a legal, valid and binding obligation of such Obligor,
enforceable against such party in accordance with its terms subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
          SECTION 5.3. Representations and Warranties, etc. Each Obligor (other
than the Borrower) hereby represents and warrants, as of the First Amendment
Effective Date, that both before and after giving effect to the Amendment, the
representations and warranties set forth in each Loan Document to which such
Obligor is a party are, in each case, true and correct (i) in the case of
representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (ii) otherwise, in all
respects, in each case with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
ARTICLE VI
MISCELLANEOUS
          SECTION 6.1. Cross-References. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.

4



--------------------------------------------------------------------------------



 



          SECTION 6.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article X thereof.
          SECTION 6.3. Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
          SECTION 6.4. Counterparts. This Amendment may be executed by the
parties hereto in several counterparts, each of which when executed and
delivered shall be an original and all of which shall constitute together but
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Amendment.
          SECTION 6.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          SECTION 6.6. Full Force and Effect; Limited Amendment. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.

5



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Amendment as of the date first above written.

              CHAMPION HOME BUILDERS CO.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            Solely for purposes of Article V, each of the undersigned Obligors:
 
            CHAMPION ENTERPRISES, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            CHAMPION ENTERPRISES MANAGEMENT CO.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: President/CFO/Treasurer
 
            CHAMPION RETAIL, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: President/CFO/Treasurer
 
            DUTCH HOUSING, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO
 
            HIGHLAND ACQUISITION CORP.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer

 



--------------------------------------------------------------------------------



 



              HIGHLAND MANUFACTURING COMPANY LLC
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            HOMES OF MERIT, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO
 
            MODULINE INTERNATIONAL, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            NEW ERA BUILDING SYSTEMS, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            NORTH AMERICAN HOUSING CORP.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO
 
            REDMAN HOMES, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer
 
            REDMAN INDUSTRIES, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Treasurer

 



--------------------------------------------------------------------------------



 



              SAN JOSE ADVANTAGE HOMES, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO/Secretary
 
            STAR FLEET, INC.
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO
 
            WESTERN HOMES CORPORATION
 
       
 
  By:   /s/ Phyllis A. Knight
 
       
 
      Title: EVP/CFO

 



--------------------------------------------------------------------------------



 



              LENDERS
 
       
 
  By:   /s/
 
       
 
      Title:

First Amendment to
Amended and Restated Credit Agreement

 